FILED
                            NOT FOR PUBLICATION                             FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30173

               Plaintiff - Appellee,             D.C. No. 4:06-cr-00089-CCL

  v.
                                                 MEMORANDUM*
ROYAL GENE JONES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Charles C. Lovell, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Royal Gene Jones appeals from the district court’s order denying his motion

to modify his conditions of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jones argues that the district court erred by failing to consider the goals of

18 U.S.C. § 3624(c) when it denied his motion seeking permission to reside in

Wyoming while on supervised release, which the district court construed as a

motion for transfer of jurisdiction over his supervised release under 18 U.S.C.

§ 3605. This argument is unpersuasive. By its own terms, section 3624(c) applies

to prerelease custody, not supervised release. See 18 U.S.C. § 3624(c)(1).

Moreover, because the District of Wyoming did not accept jurisdiction over Jones,

the district court properly concluded that he did not satisfy the statutory

requirements of section 3605. See United States v. Ohler, 22 F.3d 857, 858-59 (9th

Cir. 1994).

      AFFIRMED.




                                           2                                    13-30173